Citation Nr: 1606662	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-34 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of head trauma.  

2.  Entitlement to service connection for a right shoulder disability, a left hip disability, a right hip disability, a seizure disorder, a headache disability, bipolar disorder, a lumbar spine disability, a bilateral eye disability, bilateral hearing loss disability, a disability manifested by dizziness, and a cervical spine disability.


REPRESENTATION

Appellant represented by:	Attorney Richard A. Rhea


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1977 to June 1981.  He had additional unverified service in the Alabama National Guard.

This matter is before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This claim was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

This appeal is being dismissed due to the death of the Veteran.  A Motion for Substitution in this matter was filed in February 2016.  The motion, as well as a December 2015 claim for burial benefits and a February 2016 claim for accrued benefits, are REFERRED to the RO for appropriate action. 


FINDING OF FACT

Prior to the promulgation of a decision by the Board, VA has been informed that the Veteran died in December 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  As provided for in these provisions, a person eligible for substitution will include 'a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ....'  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  As noted in the introduction above, the Board has referred such a request for substitution to the RO. 




	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.







		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


